Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election Group I (claims 1-12 and 20-30) in the reply filed on 04/05/2021 is acknowledged. In response to species election requirement, Applicants elected (i). the combination of all-trans-retinoid acid, TGF-β, and IL-2; (ii) Naïve CD4+ T cells; and an increase in expression of FOXP3.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
2. Claims 1-12 and 20-30 are pending and currently under consideration. 
 
Information Disclosure Statement
3. The information disclosure statement filed on 06/07/2019 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Drawings
4. The drawings filed on 11/16/2018 are accepted by the examiner.  



Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-12 and 20-30 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for an in vitro method of generating regulator T cells (Tregs) from naïve CD4+ T cells comprising contacting the naïve CD4+ T cells with BT-11, does not reasonably provide enablement for the instantly claimed method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  
Claims 1-12 and 20-30 are drawn to an in vitro method of generating prepared cells from precursor cells, the method comprising contacting the precursor cells, in vitro, with a compound in an amount and for a time effective to induce a compound-dependent difference in the prepared cells with respect to the precursor cells, wherein the precursor cells comprise immune cells, and the compound is a compound of formula Z-Y-Q-Y'-Z' as recited in claim 1  or a pharmaceutically acceptable salt or ester in vitro method of generating any prepared cells from any immune precursor cells using compounds with diversified structures.
The specification discloses that expression of LANCLK2 in CD4+ T cells is required for therapeutic efficacy of BT-11, oral treatment with BT-11 suppresses inflammation in a Treg-dependent mechanism (page 43), an treatment of Tregs with BT-11 increases suppressive capability and phenotype stability (44). The specification discloses an in vitro method of CD4+ T cells (page 41). Spleens from WT and Lancl2-/- mice were excised and crushed to generate a single cell suspension. CD4+ T cell fraction was enriched by negative selection via magnetic sorting with the BD IMag system. Naive CD4+ T cells were obtained by incubation with a biotinylated CD62L antibody followed by conjugation to streptavidin coated magnetic beads. Naive cells were incubated for 48 hours within anti-CD3 coated tissue culture plates in complete IMDM media containing all-trans retinoic acid and purified TGF-β to stimulate differentiation into Tregs. Cells were plated in media containing indicated concentration of BT-11 from O to 48 hours. Metabolic modulators, PS-48 (5µM), DASA-58 (l0 µM), and 20 thapsigargin (l0 nM), were added at 0 h. For co-assay, CD4+ fraction and Tregs were generated and plated within the same well at a 1:1 ratio of 2x105 cells each without BT-11 and incubated together for 24 hours. Six hours prior to assay, cells were stimulated with PMA and ionomycin. Cells were collected from plate for downstream analysis by flow cytometry, gene expression and metabolic assay. The specification also discloses the isolation and culture of human PBMCs (page 41), which demonstrates the differentiation of naïve CD4+ T cells into Tregs in the presence of st paragraph). The specification further discloses an ex vivo treatment of CD4+ T cells (page 64). 
However, all the disclosure are related to T cells and the exposure of the T cells to a single compound, BT-11. The specification does not provide sufficient guidance/direction or working examples on how to generate prepared cells from other immune precursor cells by contacting with BT-11; the specification does not provide sufficient guidance/direction or working examples on how to generate Treg cells from naïve CD4+ T cell by contacting with a compound other than BT-11.  In view of the structural variations of the compounds (Tables 1-3 on pages 32-36), It is unpredictable whether treatment of other immune cells with BT-11 results in differentiation of other immune cells or whether treatment of naïve CD4+ T cells with a compound other than BT-11 results in formation of Treg cells. Carbo et al. (J. Med. Chem. 2016 Nov 23;59(22):10113-10126. Epub 2016 Nov 15) teach an in vitro method of culturing splenocytes isolated from C57BL/6J strain WT and LANCL2-/- male mice (page 10124, left column, the second paragraph). The splenocytes comprises naïve CD4+ T cells. The exposure of the splenocytes resulted in a dose–dependent increase in cAMP production, which would lead to upregulating the expression of IL-10 and downregulating the expression of TNF-α (Figure 1). 
The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the 
  Due to the large quantity for experimentation necessary to use the broad method, the limited directions guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention commensurate in scope with these claims.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
7. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8. Claims 1-12 and 20-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10. Claims 1, 2, 5-12, 20, and 23-30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Carbo et al. (J. Med. Chem. 2016 Nov 23;59(22):10113-10126. Epub 2016 Nov 15).
Carbo et al. teach an N,N-Bis(benzimidazolylpicolinoyl)piperazine (BT-11; Chart 1), which is an orally active lanthionine synthetase C-like 2 (LANCL2) binding compound for treating inflammatory bowel disease (see e,g., Abstract). Carbo et al. teach an in vitro method of culturing splenocytes isolated from C57BL/6J strain WT and LANCL2-/- male mice (page 10124, left column, the second paragraph), the method comprises contacting precursor cells, the splenocytes, which comprises immune cells, with a compound, BT-11 for 20 hours, which was followed by washing and harvesting the cells. The treatment of the splenocytes with increasing doses of BT-11 resulted in significant increase in the cAMP production (Figure 2).  As a result, the BT-11 treatment would lead to an increase in the expression of IL-10 or a decrease in expression of TNFα because an increased cAMP level would lead to upregulating 

Relevant Prior Art
10. The following post-filing date art made of record is considered pertinent to Applicants’ disclosure: Leber et al., Oral Treatment with BT-11 Ameliorates Inflammatory Bowel Disease by Enhancing Regulatory T Cell Responses in the Gut. J. Immunol. 202(7):2095-2104, 2019.

Conclusion
11. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                      Examiner, Art Unit 1646
April 12, 2021